                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                              CASE NO.: 5:21-cv-69

TAILORED CHEMICAL
PRODUCTS, INC.

                 Plaintiff,

        v.                                             COMPLAINT
                                                        (Jury Trial)
DAFCO INC., ANDERSON FAMILY
PROPERTIES, LLC, PERRY R.
KEISTER, ELIZABETH B. KEISTER,
DONALD E. BARRIER II, ECO-
TOTE CONTAINER SERVICES,
LLC, THOMAS J. MCKITTRICK,
BRENNTAG MID-SOUTH, INC.,
KISER-SAWMILLS, INC and
CENTER FOR APPLIED
RENEWABLE RESOURCES AND
ENERGY INC.

                  Defendants.

        NOW COMES the Plaintiff, by and through counsel, complaining of the

Defendants and alleging and saying as follows:

                                 JURISDICTION

1.      Plaintiff Tailored Chemical Products, Inc. (“Tailored Chemical”) is a North

        Carolina corporation with its principal place of business in Catawba County,

        North Carolina.




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 1 of 22
2.      Defendant DAFCO Inc. (“DAFCO”) was a North Carolina corporation with

        its principal place of business in Caldwell County, North Carolina.

3.      Defendant Anderson Family Properties, LLC (“Anderson”) is a North

        Carolina limited liability company with its principal place of business in

        Caldwell County, North Carolina.

4.      Upon information and belief, Defendant Perry R. Keister is a citizen and

        resident of Caldwell County, North Carolina.

5.      Upon information and belief, Defendant Elizabeth B. Keister is a citizen and

        resident of Caldwell County, North Carolina.

6.      Upon information and belief, Defendant Donald E. Barrier, II, is a citizen

        and resident of Buncombe County, North Carolina.

7.      Defendant Eco-Tote Container Services, LLC (“Eco-Tote”) was a North

        Carolina Limited Liability Company owned by Defendant Thomas J.

        McKittrick.

8.      Defendant McKittrick was a managing member of Defendant Eco-Tote.

9.      Upon information and belief, Defendant Eco-Tote and Defendant McKittrick

        were and are residents of Mecklenburg County, North Carolina.

10.     Defendant Brenntag Mid-South, Inc., is a corporation organized under the

        laws of the State of Kentucky with an office and place of business in

        Henderson County, Kentucky.



R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 2 of 22
11.     Defendant Kiser-sawmills, Inc. (“Kiser Sawmills”) is a corporation

        organized under the laws of the State of North Carolina with an office and

        place of business in Hudson, Caldwell County, North Carolina.

12.     Defendant Center for Applied Renewable Resources and Energy Inc. was a

        corporation organized under the laws of the State of North Carolina.

13.     Upon information and belief, Defendant Perry R. Keister owned or operated

        DAFCO and the Center for Applied Renewable Resources and Energy.

14.     Upon information and belief, Defendant Donald E. Barrier was also an

        operator of DAFCO and the Center for Applied Renewable Resources and

        Energy.

                          JURISDICTION AND VENUE

15.     This is an action for Cost Recovery and Contribution under 42 U.S.C. §§

        9607 and 9613 of the Comprehensive Environmental Response, Cost

        Recovery and Liability Act (“CERCLA”). This Court has subject matter

        jurisdiction based upon CERCLA, 42 U.S.C. §§ 9607 and 9613; and the

        existence of a federal question, 28 U.S.C. § 1331.

16.     This Court has supplemental jurisdiction over the state law claims based on

        28 U.S.C. § 1367, said claims being so related to the federal claims that they

        form part of the same case or controversy under Article III of the United

        States Constitution.



R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 3 of 22
17.     Additionally, this Court has authority to issue a declaratory judgment

        concerning the rights and liabilities of the parties pursuant to 28 U.S.C. §§

        2201, 2202 and 42 U.S.C. § 9613(g)(2).

18.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c)

        and 1395, because the damages incurred and to be incurred by Plaintiff

        giving rise to the claims in this action occurred in this district and the Site is

        located in this district.

19.     Pursuant to 42 U.S.C. § 9613 (b), the United States District Courts shall

        have original jurisdiction over all controversies arising under CERCLA

        without regard to the citizenship of the parties or the amount in controversy.

                                         FACTS

20.     Since 1977, Tailored Chemical has manufactured adhesives including hot

        melts, water based glues, emulsion polymers, mastics, synthetic resins and

        other specialty chemicals for sale and distribution to its customers.

21.     Tailored Chemical has operated and operates multiple facilities in Catawba

        County, including one in the Town of Longview.

22.     Tailored Chemical currently operates three plants in the Town of Hickory.

23.     In the course of manufacturing adhesives, Tailored Chemical generates

        wastewater. The wastewater is not characterized as hazardous waste.




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 4 of 22
24.     In 2009, Tailored Chemical hired Perry Keister, who operated DAFCO, to

        design and install a system to pretreat industrial wastewater from Tailored

        Chemical’s Longview plant before discharging to the Town of Longview

        sewer system.

25.     Perry Keister held himself out as an expert in the treatment of industrial

        wastewater.

26.     Perry Keister designed and supervised the installation of a pretreatment

        system to pretreat industrial wastewater at the Longview plant before

        discharging to the Town of Longview sewer system.

27.     In 2009, Tailored Chemical sued the Town of Longview because the town

        cut off Tailored Chemical’s access to the public sewer.

28.     As a result of the litigation, Tailored Chemical’s access to the sewer system

        was restored, and the Town of Longview published an apology to Tailored

        Chemical.

29.     Perry Keister testified as an expert witness in the litigation against the Town

        of Longview. A copy of Mr. Keister’s resume and report are attached hereto

        as Exhibit A.

30.     Some of the wastewater generated at the Tailored Chemical plants has been

        and is being discharged to the Town of Hickory Sewer System.




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 5 of 22
31.     Some of the wastewater generated at the Tailored Chemical plants was

        placed in 275 gallon totes to be shipped off-site for treatment and cleaning of

        the totes for reuse.

32.     At all relevant times, Perry Keister, Don Barrier and DAFCO held

        themselves out as experts in the treatment of industrial wastewater.

33.     In 2010, Perry Keister proposed to Tailored Chemical that he and DAFCO

        could haul the wastewater totes from Tailored Chemical off-site, the

        wastewater could be treated, the 275 gallon totes washed and returned to

        Tailored Chemical for reuse.

34.     In response to the proposal from Perry Keister and DAFCO, Tailored

        Chemical entered into an agreement with Perry Keister and DAFCO wherein

        Tailored Chemical would pick up totes at Tailored Chemical’s facilities,

        transport the totes off-site, treat the wastewater in the totes, clean the totes

        and return the washed totes to Tailored Chemical for reuse.

35.     Perry Keister, Don Barrier and Elizabeth Keister, Perry Keister’s daughter,

        owned and operated DAFCO and related companies, including the Center

        for Applied Renewable Resources and Energy, Inc. and Impleterra, LLC. In

        the course of operating these businesses, Perry Keister and Don Barrier were

        actively involved in the transport treatment and disposal of wastewater, and




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 6 of 22
        washing of totes and were in close communication with the plaintiff

        regarding the same.

36.     On information and belief, DAFCO, the Center for Applied Renewable

        Resources and Energy and Impleterra, LLC, leased a facility on Virginia

        Avenue in Lenoir, North Carolina from Kiser Sawmills (the “Virginia

        Avenue Site”).

37.     Perry Keister, DAFCO, Don Barrier and others treated some wastewater and

        washed some totes at the Virginia Avenue Site.

38.     Perry Keister, DAFCO, Don Barrier and others simply stored most of the

        275 gallon totes at the Virginia Avenue Site.

39.     From 2011 through early 2015, Tailored Chemical shipped totes with

        wastewater and totes to be cleaned to DAFCO and at times to Don Barrier.

40.     Tailored Chemical paid DAFCO $ 0.15 per gallon to treat the wastewater in

        the totes.

41.     Tailored Chemical paid DAFCO $43.00 per tote for all totes cleaned and

        delivered from DAFCO.

42.     From December, 2014, through February, 2016, Tailored Chemical paid

        DAFCO $155,165.82 for processing wastewater and cleaning and returning

        totes.




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 7 of 22
43.     On information and belief, DAFCO accepted wastewater totes from other

        companies for processing and treatment.

44.     Because it failed to pay rent on its Virginia Avenue location in Lenoir,

        DAFCO was evicted by its landlord, Kiser Sawmills, from that location in

        early 2015.

45.     In 2015 and to the present, Anderson owned approximately 25 acres of land

        located at 2698 Hickory Boulevard in Hudson, North Carolina.            The

        property includes a 65,000 sq. foot Aluminum building with garage bays and

        loading docks.

46.     On February 1, 2015, Anderson leased a portion of its property (the “Site”),

        to DAFCO for the processing and storage of material in the totes and

        collected rent from DAFCO.

47.     Beginning in early 2015 until February 2016 DAFCO's former landlord,

        Kiser Sawmills, transported totes containing wastewater from Tailored

        Chemical to the Site.

48.     Pursuant to instructions from DAFCO in early 2015, Tailored Chemical

        began sending its wastewater totes to the Site. The totes were sent to

        DAFCO and, in some cases, to Don Barrier.

49.     DAFCO was administratively suspended by the North Carolina Secretary of

        State in October of 2015.



R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 8 of 22
50.     Eco-Tote was formed in January, 2016 by Tom McKittrick.

51.     In March 2016, DAFCO entered into an Asset Purchase Agreement with

        Eco-Tote. Under this agreement, Eco-Tote took over operation of the Site.

52.     Eco-Tote owned a site and facility in Charlotte, North Carolina (“the

        Charlotte Property”).

53.     Pursuant to instructions from DAFCO and Eco-Tote in March 2016,

        Tailored Chemical began sending its wastewater totes to Eco-Tote at the

        Site.

54.     Beginning in April 2016, Tailored Chemical began shipping totes to Eco-

        Totes’ Charlotte Property.

55.     Eco-Tote transported approximately 1,000 of the Tailored Chemical totes to

        the Charlotte Property in April 2016.

56.     Eco-Tote filed articles of dissolution with the North Carolina Secretary of

        State in May 2018. Eco-Tote gave no notice of its dissolution to Tailored

        Chemical.

57.     DAFCO failed to treat all the wastewater in totes shipped to it by Tailored

        Chemical and failed to clean and return totes.

58.     DAFCO and Eco-Tote abandoned the totes delivered to them by Tailored

        Chemical and others on the Site.




R&S 2641390_1
       Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 9 of 22
59.     Perry Keister and Don Barrier, in their operation of DAFCO, dominated and

        controlled its operations. In dominating and controlling its operations and

        storing and abandoning thousands of 275 gallon totes of untreated

        wastewater at the Site, Keister and Barrier perpetrated violations of the

        Comprehensive Environmental Response Compensation and Liability Act,

        42 U.S.C §9601 et. seq. (“CERCLA”). The CERCLA violations resulted in

        damage to Tailored Chemical.


60.     Tom McKittrick, in his operation of Eco-Tote, dominated and controlled its

        operations. In dominating and controlling its operations and storing and

        abandoning thousands of 275 gallon totes of untreated wastewater at the

        Site, McKittrick perpetrated violations of CERCLA.             The CERCLA

        violations resulted in damage to Tailored Chemical.

61.     Under the terms of the Agreement with Tailored Chemical, Perry Keister

        and Don Barrier had a duty to properly transport, treat and dispose of

        wastewater in the 275 gallon totes. Keister and Barrier were further required

        to clean and wash the totes and return them to Tailored Chemical.

62.     Perry Keister and Donald Barrier held themselves out as knowledgeable in

        the transport, treatment and disposal of industrial wastewater. In fact, on his

        resume, Perry Keister stated he had “…a flair for treating industrial



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 10 of 22
           wastewater.” 1 As such Kiester and Barrier had a duty to properly transport,

           treat and dispose of wastewater in the 275 gallon totes in accordance with

           applicable law and regulation. Instead, they simply abandoned thousands of

           untreated totes at the Site. Keister and Barrier failed to treat wastewater in

           totes shipped to DAFCO, failed to clean and return totes and abandoned

           totes from Tailored Chemical and others at the Site, all in violation of

           applicable law and regulation.

63.        Tom McKittrick held himself out as knowledgeable in the transport,

           treatment and disposal industrial.            As such, McKittrick had a duty to

           properly transport, treat and disposed of wastewater in the 275 gallon totes

           in accordance with applicable law and regulation.

64.        Tom McKittrick failed to treat wastewater shipped to Eco-Tote at the Site,

           failed to clean and return totes and abandoned untreated totes at the Site, all

           in violation of applicable law and regulation.

65.        Anderson Family Properties sued Tailored Chemical in 2017 in state court in

           Caldwell County, Anderson Family Properties, LLC v. Tailored Chemical

           Products, Inc., file number 17-CVS-592 regarding the abandoned totes. A

           copy of the Complaint is attached hereto as Exhibit B.




1
    See resume of Perry Keister attached as Exhibit A.


R&S 2641390_1
         Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 11 of 22
66.     In the lawsuit, Anderson Family Properties sought a mandatory injunction

        requiring Tailored Chemical to remove its totes from the Site and for an

        award of damages as result of the continuing trespass. [Exhibit B, page 2]

67.     The Complaint is verified by Dandridge E. Anderson, Managing Member

        for Anderson Family Properties. [Exhibit B, page 3]

68.     The case was heard by Judge Eric Levinson in June 2018. Following the

        hearing, Judge Levinson entered an Order with Findings of Fact and

        Conclusions of Law on August 23, 2018, which was filed on September 4,

        2018.

69.     A copy of the Order is attached to the Complaint as Exhibit C and

        incorporated herein by reference.

70.     On May 10, 2018, the City of Hudson Fire Chief reported to United States

        Environmental Protection Agency’s (“EPA”) Region 4 National Response

        Center (NRC) there were many 275-gallon totes, abandoned at the Site and

        many of the totes appeared to be leaking.

71.     On May 11, 2018, in response to the NRC report, an EPA Region 4 On-

        Scene Coordinator (“OSC”), Ken Rhame, was mobilized to the Site to

        determine whether an emergency response action was necessary. The OSC

        arrived on-site and observed approximately 9,000 totes and less than 50

        other containers of various sizes.



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 12 of 22
72.     On May 31, 2018, the North Carolina Department of Environmental

        Quality’s (“DEQ”) Solid Waste Program issued a Notice of Violation

        (“NOV”) to Anderson Family Properties and Tailored Chemical for

        violations of the State Resource Conservation and Recovery Act (RCRA)

        Hazardous Waste Program under the Solid Waste Management Act (Act).

        The NOV required an assessment and inventory of the contents of the

        containers identified as industrial process wastewater abandoned on the

        property and specified that a plan of action would need to be approved prior

        to any waste being removed from the Site.

73.     On September 6, 2018, Tailored Chemical submitted a plan for sampling

        totes at the Site to NCDEQ, however, the Solid Waste Program determined

        the plan did not adequately address the requirements in the NOV.

74.     On January 24, 2019, the Solid Waste Program of DEQ received analytical

        data for a composite sample from some of the totes at the Site which

        identified the presence of Tetrachloroethene (PCE) at 2.07 mg/l, which

        exceeds the RCRA regulatory level of 0.7 mg/l for Toxicity Characteristic

        and indicated that the containers of wastewater are a Toxicity Characteristic

        hazardous waste under RCRA (EPA Waste Code: D039).

75.     The contamination found at the Site is considered a "hazardous substance"

        as defined by Section 101(14) of CERCLA, 42 U.S.C. § 9601(14).



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 13 of 22
76.     In April 2019, the Site was referred to EPA Region 4 to conduct a removal

        site evaluation.

77.     On April 5, 2019, Anderson Family Properties and Tailored Chemical

        agreed, at the request of EPA, to conduct an emergency removal action of

        the totes.

78.     In early 2019, a removal contractor, STAT, Inc., was retained to analyze and

        dispose of the material in the totes at the Site.

79.     Anderson acknowledged, through counsel, that Anderson owed at least 1/3

        of STAT’s services through the early part of 2019.

80.     In May 2019, Tailored Chemical, at the request of EPA, entered into an

        Administrative Settlement Agreement and Order on Consent (“AOC”) for

        Removal Action with EPA regarding the site. A copy of the AOC is attached

        hereto and incorporated herein by reference as Exhibit D.

81.     Anderson refused to sign the AOC and has refused to pay for any of the

        removal costs incurred since May 2019.

82.     In April 2019, Tailored Chemical and its contractors began the process of

        bulking and analyzing wastewater and solids in the abandoned totes at the

        DAFCO site.

83.     Tailored Chemical’s contractors’ completed the work at the Site by March

        2020.



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 14 of 22
84.     On April 21, 2020, Tailored Chemical submitted a Final Report to EPA

        regarding the work at the Site. The Final Report has been received and

        approved by EPA. A copy of the Final Report (without appendices) is

        attached hereto and incorporated herein as Exhibit E.

85.     In the course of analyzing and removing material from the Site, Tailored

        Chemical has identified totes which contain materials that came from other

        facilities, including the Marlin Company, 1333 Virginia Street, Lenoir, N.C.

        28645.

86.     The Marlin Company merged with Brenntag Mid-South, Inc. in June, 2019.

        The surviving company is called Brenntag Mid-South (“Brenntag”).

87.     Brenntag knew or should have known that waste generated by it was sent to

        the Site and was being stored at the Site.

88.     In the course of removing and analyzing material in totes at the site, Tailored

        Chemical identified petroleum containing materials which did not originate

        from Tailored Chemical but are stored in totes with Tailored Chemical

        labels.

89.     On information and belief, DAFCO, the Keisters, Don Barrier, Anderson

        and perhaps, others, accepted for treatment waste material from other

        facilities, including Brenntag and Kiser Sawmills, and stored the material at

        the Site.



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 15 of 22
90.     The actions taken by Plaintiff in connection with the Site constitute

        “response” actions within the meaning of section 101(25) of CERCLA, 42

        U.S.C. § 9601(25).

91.     In connection with Plaintiff’s response actions, Plaintiff has incurred costs

        necessary and consistent with the National Contingency Plan (“NCP”) which

        was promulgated under section 105(a) of CERCLA, 42 U.S.C. § 9605(a),

        and is codified at 40 C.F.R. part 300, et seq.

92.     Tailored Chemicals has incurred response costs (“Response Costs”) in

        excess of $7,000,000 including costs for removal and/or remedial actions as

        defined in Section 101(23)-(25) of CERCLA, 42 U.S.C. § 9601(23)-(25).

93.     Such Response Costs were necessary and consistent with the National

        Contingency Plan.

94.     Such Response Costs were in excess of Tailored Chemical’s equitable

        shares, within the meaning of 42 U.S.C. § 9613(f).

95.     Tailored Chemicals has acted responsibly to remedy a situation that it did

        not create and should not have been forced to remedy.

                          First Cause of Action
                 CERCLA Cost Recovery under Section 107(a)(l)

96.     Tailored Chemicals realleges and reincorporates by reference paragraphs 1 -

        96.




R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 16 of 22
97.     The Site is a “facility” within the meaning of section 101(9) of CERCLA, 42

        U.S.C. § 9601(9).

98.     “Hazardous substances” within the meaning of section 101(14) of CERCLA,

        42 U.S.C. § 9601(14), including of Tetrachloroethene (PCE) were disposed,

        placed or otherwise became located at the Site at times relevant to this

        action.

99.     There have been “releases” within the meaning of section 101(22) of

        CERCLA, 42 U.S.C. § 9601(22), of hazardous substances into the

        environment at or from the Site at times relevant to this action.

100. The Site is a “facility” within the meaning of section 101(9) of CERCLA, 42

        U.S.C. § 9601(9).

101. Defendants are each considered a "person" liable under CERCLA Section

        107(a), 42 U.S.C. § 9607(a).

102. Anderson is a person who owns the Site and is liable under CERCLA

        Section 107(a)(1), 42 U.S.C. § 9607(a)(1).

103. Anderson, DAFCO, Eco-Tote, and McKittrick are persons who at the time

        of disposal of a hazardous substance owned and/or operated property at

        which hazardous wastes have come to be disposed of and released.

        Therefore, Anderson, DAFCO, Eco-Tote, and McKittrick are liable under

        CERCLA Section 107(a)(2), 42 U.S.C. § 9607(a)(2).



R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 17 of 22
104. DAFCO Inc., Anderson Family Properties, LLC, Perry R. Keister, Elizabeth

        B. Keister & Donald E. Barrier II, Eco-Tote, Thomas McKittrick, Brenntag

        Mid-South and Kiser-Sawmills, are persons who accepted hazardous

        substances for transport to disposal at the Site, or transported hazardous

        substances to the Site, which Site was selected by such persons, at which

        hazardous wastes have come to be disposed of and released. Therefore,

        these Defendants are liable under CERCLA Section 107(a)(4), 42 U.S.C. §

        9607(a)(4).

105. Under CERCLA Section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B), Tailored

        Chemicals is entitled to cost recovery from Defendants for the Response

        Costs incurred by Plaintiff.

106. Defendants are jointly and severally liable to Tailored Chemicals for this

        claim.

                              Second Cause of Action
                 Contribution Claim Under Section 113 of CERCLA

107. The allegations of Paragraphs 1-107 of the Complaint are realleged and

        incorporated herein by reference.

108. Under CERCLA Section 113(f)(3)(B), 42 U.S.C. § 9613(f)(3)(B), Tailored

        Chemical is entitled to contribution from all Defendants for response costs

        incurred in connection with the removal action incurred by Tailored




R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 18 of 22
        Chemicals using such equitable factors as the Court determines are

        appropriate.

109. Under 42 U.S.C. § 9613 (f), Tailored Chemical has a right of contribution

        against persons liable or potentially liable under 42 U.S.C. § 9607 (a) for the

        Response Costs incurred by Tailored Chemicals using such equitable factors

        as the Court determines are appropriate.

110. Pursuant to 42 U.S.C. § 9613 (f), Tailored Chemical seeks contribution from

        all of the named Defendants in this action.

                             Third Cause of Action
                          CERCLA Declaratory Judgment

111. Tailored Chemicals realleges and reincorporates by reference the foregoing

        paragraphs as if fully set forth herein.

112. An actual controversy exists, within the meaning of 28 U.S.C. §2201 and

        CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2), between Tailored

        Chemicals and Defendants with respect to their respective rights and

        responsibilities for the response costs incurred as alleged above.

113. Tailored Chemicals is entitled to a declaratory judgment on liability for

        response costs that will be binding in any subsequent action or actions to

        recover further response costs and which declares that the Defendants are

        liable under CERCLA Section 107(a), 42 U.S.C. § 9607(a), and/or CERCLA

        Section 113(f)(3)(B), 42 U.S.C. § 9613(f)(3)(B), for all or their proper share

R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 19 of 22
        of response costs incurred by Tailored Chemicals with respect to the

        Contamination at the Site, pursuant to CERCLA Section 113(g)(2), 42

        U.S.C. § 9613(g)(2), and 28 U.S.C. §§ 2201-2202.

                                Fourth Cause of Action
                                  Breach of Contract

114. Tailored Chemicals realleges and reincorporates by reference the foregoing

        paragraphs as if fully set forth herein.

115. Tailored Chemical contracted with DAFCO, Inc., to process its wastewater

        and to clean and return totes to Tailored Chemical in Hickory.

116. DAFCO failed to complete its obligations to Tailored Chemical under the

        contract in that DAFCO failed to process wastewater, failed to clean and

        return totes and abandoned totes from Tailored Chemical at the Hudson Site.

117. In March 2016, DAFCO sold all its assets including the contract with

        Tailored Chemical to Eco-Tote.

118. Pursuant to its contract with DAFCO and instructions from Eco-Tote and

        DAFCO, Tailored Chemical sent totes to Eco-Tote at the Site and later to

        Eco-Totes’ facility in Charlotte.

119. Eco-Tote failed to complete its obligations to Tailored Chemical in that Eco-

        Tote failed to process wastewater, failed to clean and return totes and

        abandoned totes at the Hudson Site.

120. Eco-Tote did not send its notice of dissolution to Tailored Chemicals.

R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 20 of 22
121. Eco-Tote did not provide a notice of claims pursuant to N.C.G.S. § 55-14-

        06.

122. Upon information and belief, Eco-Tote distributed assets in liquidation to

        Tom McKittrick and possible others.

123. Under North Carolina law, the rights and obligations of dissolved

        corporations and limited liability companies devolve upon the owners.

124. As a result of the failure of DAFCO and Eco-Tote, and their successors to

        complete contractual obligations to Tailored Chemical, Tailored Chemical

        has incurred damages in excess of $7 million dollars. Tailored Chemical is

        entitled to recover damages for breach of contract from DAFCO, Perry

        Keister, Elizabeth Keister, Don Barrier, Eco-Tote and Thomas J. McKittrick.



WHEREFORE, Plaintiff respectfully prays the Court as follows:


    1. Enter a judgment pursuant to 42 U.S.C. Section 9613 (f) against all the
        named Defendants in this action, finding that Plaintiff is entitled to cost
        recovery and/or contribution from Defendants for all response costs incurred
        by Plaintiff;
    2. Enter a judgment under 42 U.S.C. §§ 9607(a)(4)(B) and 9613(f) against
        Defendants, finding that Tailored Chemicals is entitled to cost recovery
        and/or contribution from Defendants for the Response Costs incurred by
        Tailored Chemicals, and to an allocation by the Court of the response costs




R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 21 of 22
        as between Tailored Chemicals and Defendants using such equitable factors
        as the Court determines are appropriate.
    3. Enter a declaratory judgment against Defendants that Tailored Chemicals is
        entitled to cost recovery and/or contribution from Defendants for the
        response costs incurred by Tailored Chemicals and to an allocation by the
        Court of the response costs as between Dixon Lumber and Defendant using
        such equitable factors as the Court determines are appropriate.
    4. For Judgment against the Defendants DAFCO, Keister and Barrier for
        breach of contract.
    5. For the costs incurred by the Plaintiff in preparing and prosecuting this
        action.
    6. For Trial by jury.
    7. For prejudgment interest and costs of this action.
    8. For such other and further relief as to the Court may seem just and proper.


        This 3rd day of May, 2021.
                                              ROBERTS & STEVENS, P.A.


                                        By:   s/ William Clarke
                                              WILLIAM CLARKE
                                              State Bar No.: 10278
                                              ANN-PATTON HORNTHAL
                                              State Bar No.: 35477
                                              Attorneys for Plaintiff
                                              Post Office Box 7647
                                              Asheville, NC 28802
                                              (828) 252-6600




R&S 2641390_1
      Case 5:21-cv-00069-KDB-DCK Document 1 Filed 05/03/21 Page 22 of 22
